Citation Nr: 0417457	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-16 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include ear problems, equilibrium dysfunction, 
hearing loss, nose and chin disabilities, headaches, 
dizziness and dental disorders.

2.  Entitlement to service connection for seizures.

3.  Entitlement to service connection for muscular strain of 
the left upper chest.

4.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for an anxiety disorder.

5.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back disability.

6.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for gastritis/peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to 
September 1949 and from November 1949 to June 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought.

In written correspondence dated in July 2003, the veteran's 
representative indicated that a pending BVA hearing request 
be cancelled.  Accordingly, the request for hearing has been 
withdrawn.

The entitlement to service connection for residuals of a head 
injury to include ear problems, equilibrium dysfunction, 
hearing loss, chin disabilities, headaches, dizziness and 
dental disorders, entitlement to service connection for 
seizures, anxiety disorder, a back disorder and 
gastritis/peptic ulcer disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  A nose disability was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.

3.  A chronic muscular strain of the left upper chest was not 
demonstrated during the veteran's service, and a 
preponderance of the competent evidence of record is against 
concluding that such disorder was caused or aggravated by 
service. 

4.  By a decision dated in June 1971, the Board determined 
that the veteran's claim of entitlement to service connection 
for antral gastritis, anxiety reaction and a back injury was 
not warranted.

5.  Evidence, some of which is new and is material, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of entitlement to service 
connection for anxiety disorder, a back disability and 
gastritis/PUD.


CONCLUSIONS OF LAW

1.  A nose disability was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).  

2.  A chronic muscular strain of the left upper chest was not 
incurred or aggravated by active military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

3.  The 1971 Board decision which determined that the 
veteran's claims of entitlement to service connection for 
antral gastritis, anxiety reaction and a back injury was not 
warranted is final.  38 U.S.C.A. § 7103 (West 2002); 
38 C.F.R. § 20.1100 (2003). 

4.  New and material evidence to reopen the claims of 
entitlement to service connection for gastritis/PUD, anxiety 
reaction and a back injury has been received.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO.  Thus, 
there is no prejudice to the veteran in proceeding with this 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a notice of the requirements necessary to substantiate 
the claim have been provided in the Statements of the Case 
and other development letters of record.  Accordingly, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In short, the Board concludes that the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of the evidence needed to substantiate his claim.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made subsequent to November 9, 2000, 
the date the VCAA was enacted.  However, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

The initial adverse rating action in this case was dated 
December 7, 2000.  After that rating action was promulgated, 
the AOJ, on February 9, 2001 and April 27, 2001, provided the 
VCAA notice to the claimant regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  
Nevertheless, the Statement of the Case issued on September 
9, 2002 and the Supplemental Statement of the Case issued on 
June 4, 2003 following those VCAA notices, constitute 
decisions that fully considered the new law and that cures 
any technical Peligrini violation.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2001 
and April 2001 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Statement of the Case (SOC) and 
a Supplemental Statement of the Case (SSOC) were provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
or her claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.   

Residuals of a Head Injury to include a Nose Injury
Muscular Strain Left Upper Chest

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service medical records do not reflect a nose injury or a 
chronic chest muscle strain.  Possible functional chest pain 
was noted in October 1953.  Nevertheless, separation 
examination in June 1955 was completely negative for 
pertinent complaints or findings, and the report was entirely 
normal for the skin, chest and musculoskeletal systems.  At a 
VA examination in January 1971, more than 15 years after 
service, there were no complaints or findings vis-à-vis a 
chest muscle strain.  The absence of any medical evidence of 
pertinent complaints for years after service is probative of 
evidence against the claim, as it tends to show no continuity 
of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991).   

The Board notes that a superficial scar on the nose was 
appreciated in the veteran's VA examinations, many years 
after service, in January 1971 and October 1973, and 
attributed to a purported jeep accident, according to history 
as then provided by the veteran.  The veteran has not 
provided any evidence of a current chest muscle strain 
related to service.  In the Statement of Accredited 
Representative dated July 21, 2003, the claim is advanced 
also on the basis of a purported jeep accident in 1950.  

The Board notes that the veteran has attributed the current 
claims as well as multiple other conditions to the alleged 
jeep accident in 1950.  To that end, he has submitted lay 
statements, volumes of medical records as well as his own 
testimony.  The United States Court of Appeals for the 
Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  Noting the Board's "inherent fact-finding 
authority," the Federal Circuit discussed "the considerable 
body of law imposing a duty on the Board to analyze the 
credibility and probative value of evidence sua sponte, when 
making its factual findings."  Id.  

The Board observes that multiple statements from Dr. N.H. 
from the MPC Clinic, dated respectively June 30, 2000, 6 june 
[sic] 2000, January 2, 2001 and May 2, 2001 as well as 
another (undated) statement date stamp received in February 
2004 contain alterations.  The veteran has also submitted 
numerous statements from another physician, Dr. L.M.; 
notably, the claims file contains at least three versions of 
a letter purportedly from Dr. L.M. all dated October 3, 2000, 
which also have been materially altered.  

Notwithstanding the foregoing, the Board additionally 
observes that the veteran submitted a statement from a buddy, 
T.A.B., dated August 25, 1970; furthermore, he submitted 
another statement, purportedly from the same individual, and 
dated August 8, 2000 that is also of dubious authenticity, 
considering that, even to a laymen's eye, the signature and 
address are from the earlier 1970 submission with a date in 
different type-face and photocopied statement overlying the 
signature line.  The Board additionally notes that the 
veteran was afforded a VA neurological consultation 
examination in December 1976, which examiner, for reasons set 
forth in that report, concluded that the veteran was 
fraudulently manufacturing symptomatology.  In consideration 
of the foregoing, the Board finds the evidence supports the 
conclusion that the veteran lacks credibility.  

Service medical records are silent as to a jeep accident; 
however, records do note that the veteran sustained a fall 
from a bike in July 1950 and that he received 2 sutures in 
his chin, with unremarkable suture removal noted 
approximately one week thereafter.  The service records 
contain no reference to any injury associated with that 
incident apart from the sutures to the chin.  No injury to 
the nose was documented.  Given the absence of documentation 
of a nose injury in service and that the veteran lacks 
credibility, the medical evidence from 1971 and 1973, being 
based on history as provided by the veteran, is without 
probative value vis-à-vis entitlement to service connection 
for a nose disability.  Accordingly, the preponderance of the 
evidence is against that claim.  

With respect to the muscular strain of the left upper chest 
claim, in the absence of evidence of a chronic condition 
following service and otherwise under the circumstances, the 
preponderance of the evidence is also against that claim.

New and Material Evidence

By decision of June 1971, the Board denied entitlement to 
service connection for a stomach disorder, anxiety reaction 
and a back injury.  Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2003).  
The law provides that the prior Board decision cannot be 
modified unless evidence submitted in support of the 
veteran's claim to reopen is "new and material" pursuant to 
38 U.S.C.A. § 5108 (West 2002).

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The Board observes that at least one presumably authentic 
medical that from Dr. L.M. dated March 5, 2001, purports to 
associate anxiety, and peptic ulcer disease (hereinafter 
"PUD") inter alia to the veteran's service.  The Board 
notes that other evidence essentially disputes the March 5, 
2001 opinion.  It bears emphasis, however, that the Court has 
also stated that in determining whether evidence is new and 
material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the claim is reopened, 
then, the ultimate credibility or weight to be accorded such 
evidence must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board also observes that copies of additional service 
medical records have been obtained and associated with the 
file subsequent to the Board's 1971 decision.  New and 
material evidence, by definition, comprehends official 
service department records which presumably have been 
misplaced and have now been located and forwarded to the 
Department of Veterans Affairs.  38 C.F.R. § 3.156.  
Consequently, service medical records are new and material 
evidence.  In other words, the additional evidence 
constitutes new and material evidence, and the veteran's 
claim for anxiety disorder, gastritis/PUD, and a back 
disorder have, therefore, been reopened.

With the veteran's claims having been reopened, a full de 
novo review and weighing of all of the evidence by the RO is 
in order as more particularly set forth in the remand portion 
of this decision.


ORDER

Entitlement to service connection for residuals of a head 
injury to include a nose disability is denied. 

Entitlement to service connection for muscular strain of the 
left upper chest is denied. 

The veteran's claims of entitlement to service connection for 
anxiety, for a back disability and for gastritis/PUD are 
reopened.  To this extent, the appeal is granted, subject to 
the directions set forth in the following remand portion of 
this decision. 


REMAND

The record demonstrates that the veteran sustained an injury 
to his chin when he fell from a bike in July 1950.  His claim 
for residuals of that head injury are advanced to include ear 
problems, equilibrium dysfunction, hearing loss, nose and 
chin disabilities, headaches, dizziness and dental disorders 
pursuant to that incident.  Given that the record 
demonstrates that the veteran did receive 2 sutures to the 
chin, it is possible that there are residuals in those 
regards albeit several examinations following service failed 
to identify any residuals on the chin.  

Some medical evidence such as March 5, 2001 letter from Dr. 
L.M. suggests several claimed conditions are related to the 
accident "whether the accident was a bike or jeep 
accident."  While noting what appears to be an absence of 
pertinent symptomatology in service, in light of the 
foregoing statement, the Board is of the opinion that the 
clinical record file should be reviewed by a VA examiner(s). 

The Board notes that, pursuant to a December 1955 rating, 
service connection was established (for treatment purposes 
only) for missing teeth.  Although the dental claim is 
currently being advanced on the basis of the July 1950 
incident, it bears some emphasis that the missing teeth, 
according to the 1955 rating, appear to have been lost prior 
to that incident and otherwise not in anyway associated with 
that incident.  Nevertheless, given that service connection 
has been established for those teeth, the Board believes that 
clarification is needed as to the benefit sought in that 
regard.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development:

1.  In light of the fact that entitlement 
to service connection has been 
established for loss of teeth, the RO 
should contact the veteran through his 
representative for clarification as to 
the nature of the dental benefit sought 
on appeal.

2.  Thereafter, the claims file should be 
referred to a VA physician(s) or 
appropriate specialist.  The examiner is 
requested to review this entire decision 
together with the claims folder, 
including the service medical records 
intermingled through the file.  The 
examiner is requested to document that 
such review was completed.

Based on this review, the objective 
clinical records and without regard to 
history as provided by the veteran, the 
examiner is to characterize the likely 
severity of the fall sustained by the 
veteran in July 1950 as well as the 
rationale for the conclusion reached.  

The examiner is additionally requested to 
offer an opinion, without regard to 
speculation, as to whether the veteran 
has a residual chin injury (e.g. scar or 
other pathology of the chin) and whether 
it is as least as likely as not that the 
veteran has ear problems, equilibrium 
dysfunction, hearing loss, headaches, 
dizziness, seizures, anxiety, a back 
disability, and/or gastritis/PUD 
condition etiologically related to, 
and/or aggravated by, the veteran's 
service.  If the physician believes that 
an examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.  

3.  Following completion of the requested 
development, the RO should review the 
examination report(s) to ensure that it 
is in complete compliance with the 
directions of this REMAND.  If any report 
is deficient in any manner, or if any 
requested opinion is not provided, the 
report should be returned for appropriate 
action at once.

4.  Following completion of these actions 
and after undertaking any other 
appropriate development, the RO should 
review the evidence and determine whether 
the veteran's claims of entitlement to 
service connection for disabilities may 
now be granted.  If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the appellant unless 
he is notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



